Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed September 21, 2022 in response to the Office Action of May 22, 2022 is acknowledged and has been entered. 
Claims 110 and 111 have been added.
Claims 1-5, 106 and 107 have been amended. 
Claims 1-5 and 106-111 are pending.
Claims 108 and 109 are withdrawn as being directed to non-elected subject matter.
Accordingly, claims 1-5, 106, 107, and 109-111 are currently being examined. 

New Grounds of Objection/ Rejection
Specification
The disclosure is objected to because of the following informalities:
Regarding the substitute specification filed 09/21/2022, the statement as to a lack of new matter under 37 CFR 1.125(b)  is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 106, 107, 110, and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Miluzio et al., Oncotarget 6, 35, 37471-37485, Publication Date: 2015-10-06, of record), in view of Peng (Peng et al., Life Sciences 90 (2012) 585-590, Publication Year: 2012) and Rao (Rao et al., Advanced Drug Delivery Reviews, 61, 746-759, Publication Date: 2009-04-20, of record). 
Miluzio teaches that eIF6 is a rate limiting for tumor onset and progression. eIF6 haploinsufficient cells are normal, but not efficiently transformed in vitro (page 37472, para. 2).
Miluzio teaches that eIF6 is highly expressed in colorectal carcinomas, breast cancer (page 37472, para. 2), and is a marker of aggressive Malignant Pleural Mesothelioma (MPM) (page 37472, col. 2).
Miluzio teaches that in NOD-SCID mice model, shRNA eIF6 tumors recovered from NOD-SCID mice showed less CD31 and VEGFA-positive cells, indicating reduced angiogenesis and close correlation with diminished solid tumor growth and metastasis (Fig. 5B).
Miluzio teaches that Enzastaurin administration (an eIF6 antagonist) provided a protective effect against tumor growth (page 37475, col. 2, Fig. 5A).
Regarding claim 106, Miluzio teaches that eIF6 shRNA decreases expression level of eIF6 (Fig. 3A).
Miluzio teaches that the modulation of eIF6 levels and activity may lead to a therapeutical avenue in tumor therapy, as in malignant mesothelioma (page37841, col. 1, para. 2, Fig. 5).
However, Miluzio does not teach that eIF6 siRNA or shRNA can be used to treat lung adenocarcinoma.
Peng teaches that ITGB4BP, also known as eIF6, is a highly conserved protein that is generally overexpressed in most or all malignant tumors. See page 589, col.1 - § Discussion.
Peng teaches that in lung cancer tissue, 78% lung adenocarcinoma samples (25 out of 32) show positive staining for ITGB4BP. However, only 48% lung squamous cell carcinoma samples (12 out of 25) show positive staining of ITGB4BP.  No expression of ITGB4BP in normal lung cells. See Table 1; Fig. 2; and page 588 - § Detection of the expression of P311 and ITGB4BP in lung cancer tissue.
Peng further teaches that ITGB4BP was confirmed as the interaction protein of P311. Coexpression and interaction of ITGB4BP and P311 were demonstrated in pulmonary adenocarcinoma by both immunohistochemistry and FRET. See § Abstract.
Peng teaches that ITGB4BP may provide a potential new target for the therapy of tumors. § Discussion.
Rao teaches that RNA interference (RNAi) is a natural process through which expression of a targeted gene can be knocked down with high specificity and selectivity (Abstract).
Rao teaches that the applications of RNAi can be mediated through two types of molecules; the chemically synthesized double-stranded small interfering RNA (siRNA) or vector based short hairpin RNA (shRNA) (page 748, col. 1, para. 2).
Rao teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes of application (page 752, col. 2, para. 3).
Rao teaches methods for delivery of RNAi therapy including intravenous administration.  See p. 753 and p. 758-reference 136. 
Rao teaches that despite intrinsically difference, siRNA and shRNA can be applied to achieve similar functional outcomes. See p. 748, col. 1, para. 2.
Rao teaches that both siRNA and shRNA constructs with complementarity in the “seed region” can produce the same off-target expression profiles. See. P. 754, col. 1, para. 1.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of Miluzio and Peng, to treat lung adenocarcinoma with shRNA targeting to eIF6, because Miluzio teaches that eIF6 is highly expressed in malignant mesothelioma and colorectal carcinoma and shRNA or other eIF6 antagonist showed anti-tumor activity in malignant mesothelioma, and Peng teaches eIF6 is highly expressed in lung adenocarcinoma compared to normal lung tissue and lung squamous cell carcinoma, thus one of ordinary skill in the art would have recognized that eIF6 would be a good target for cancer treatment, particularly for lung adenocarcinoma. Given that siRNA/shRNA technology has been extensively tested and used in the art, as taught by Rao, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments
For the rejection of claim 1, 106, 107, 110, and 111 under 35 U.S.C. 103, Applicant argues that:

    PNG
    media_image1.png
    75
    629
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    138
    621
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    437
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    196
    629
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    425
    631
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    272
    631
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    79
    632
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    305
    630
    media_image8.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. Although new limitation “lung adenocarcinoma” was not explicitly taught by Miluzio and Rao, the new reference Peng teaches that eIF6 have high expression in lung adenocarcinoma compared to lung squamous cell carcinoma and could be a target for cancer treatment. As set forth above, based on the teaching from references, one of ordinary skill in the art would have recognized that eIF6 would be a good target for lung adenocarcinoma in particular. In addition, Miluzio and Rao teaches the method of treating cancer with high-expression of eIF6, thus, one of ordinary skill in the art would have had a reasonable expectation that siRNA/shRNA targeting eIF6 would be beneficial to a lung adenocarcinoma patient, and the person of ordinary skilled in the art would have known how to do make and use siRNA/shRNA targeting eIF6. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is proper for the reasons of record.
Conclusion
No claims are allowed.
Claims 1, 106, 107, 110, and 111 are rejected.
Claims 2-5 are objected because these claims are dependent on claim 1. The claims would have been allowable if they are written as independent claims and encompass all the limitations of claim 1.
All other objections and rejections recited in the Office Action of May 23, 2022 are withdrawn in view of Applicant’s amendment and arguments.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642